Examiner’s Comments

	The proposed amendments filed 02/08/2021 after the final rejection will not be entered because the amendments to the independent claims would require further consideration and search.

	However, the terminal disclaimers filed on 02/08/2021 overcome the nonstatutory double patenting rejections of claims 1-14 in the final rejection dated 12/08/2020. Accordingly, claims 1-14 in the amendment filed 11/25/2020 are allowed. 

Examiner’s Statement of Reasons for Allowance

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2010/0260138, US 2010/0248635, and US 2006/0193274, fail to teach or fairly suggest either alone or in combination with the prior art of record a communication device that includes circuitry configured to: generate a media access control (MAC) frame, that includes trigger information, included in each data frame of a 

The primary reason independent claim 4 is allowable is because the closest prior art of record, US 2010/0260138, US 2010/0248635, and US 2006/0193274, fail to teach or fairly suggest either alone or in combination with the prior art of record A communication device, comprising: circuitry configured to: receive a Media Access Control (MAC) frame addressed to the communication device; generate an uplink response frame based on the reception of the MAC frame, wherein the uplink response frame has a frame length specified by trigger information, the MAC frame includes the trigger information which indicates that uplink frame transmission is permitted, and  the MAC frame is sent in a data frame of a plurality of data frames; and concurrently transmit, with a plurality of communication devices that  transmits respective uplink response frames, the uplink response frame Short Inter Frame Space (SIFS) after the 

The primary reason independent claim 8 is allowable is because the closest prior art of record, US 2010/0260138, US 2010/0248635, and US 2006/0193274, fail to teach or fairly suggest either alone or in combination with the prior art of record communication method, comprising: in a communication device: generating a Media Access Control (MAC) frame that includes trigger information, the MAC frame being included in each data frame of a plurality of data frames, wherein the trigger information indicates that uplink frame transmission is permitted, and the plurality of data frames is addressed to respective communication devices of a plurality of communication devices; transmitting the plurality of data frames to the plurality of communication devices; and receiving, Short Inter Frame Space (SIFS) after the plurality of data frames, a plurality of response frames compliant with the trigger information sent from the respective communication devices of the plurality of communication devices based on a transmit start time, wherein the plurality of response frames has same frame length, the trigger information specifies the transmit start time and the same frame length for the plurality of response frames, and the plurality of response frames is within a duration specified by duration information in the plurality of data frames for network allocation vector.

The primary reason independent claim 11 is allowable is because the closest prior art of record, US 2010/0260138, US 2010/0248635, and US 2006/0193274, fail to teach or fairly suggest either alone or in combination with the prior art of record a communication method, comprising: in a communication device: receiving a Media Access Control (MAC) frame addressed to the communication device; generating an uplink response frame that has a frame length specified by trigger information, wherein the generation of the uplink response frame is based on a reception of the MAC frame addressed to the communication device the MAC frame includes the trigger information which indicates that uplink frame transmission is permitted, and the MAC frame is sent in a data frame of a plurality of data frames; and transmitting, concurrently with a plurality of communication devices that transmits respective uplink response frames, the uplink response frame Short Inter Frame Space (SIFS) after the plurality of data frames based on a transmit start time specified by the trigger information, wherein the respective uplink response frames transmitted from the plurality of communication devices have the frame length specified by the trigger information, and the respective uplink response frames are within a duration specified by duration information in the data frame for network allocation vector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS

Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466